Exhibit 10.9




RING ENERGY, INC.




EXECUTIVE COMMITTEE CHARTER

(As Adopted January 23, 2013)




Purpose




The Executive Committee of Ring Energy, Inc., a Nevada corporation (the
“Company”), is created and appointed by the Board pursuant to Section 1 of
Article V of the Bylaws of the Company to exercise the powers and duties of the
Board between Board meetings and while the Board is not in session, and
implement the policy decisions of the Board.




Committee Membership




The Executive Committee should consist of no fewer than two members, as
determined annually by the Board of Directors (the “Board”).  The Chairman of
the Board shall be a member of the Executive Committee and shall act as
Chairperson of the committee.  The Board may designate one or more directors as
alternate members of the Executive Committee




Meetings




The Executive Committee shall meet as often as it determines to be necessary or
appropriate.  The Chairperson shall preside at each meeting and, in the absence
of the Chairperson, one of the other members of the Executive Committee shall be
designated as the acting chair of the meeting.  The Chairperson (or acting
chair) may direct appropriate members of management and staff to prepare draft
agendas and related background information for each Executive Committee meeting.
 The draft agenda shall be reviewed and approved by the Executive Committee
Chairperson (or acting chair) in advance of distribution to the other Executive
Committee members.  Any background materials, together with the agenda, should
be distributed to the Executive Committee members in advance of the meeting.
 All meetings of the Executive Committee shall be held pursuant to the Bylaws of
the Company with regard to notice and waiver thereof, and written minutes of
each meeting, in the form approved by the Executive Committee, shall be duly
filed in the Company records.  The Executive Committee shall report to the Board
at the Board’s next meeting on any official actions it has taken since the last
meeting of the Board.  At the request of the Board or as the Chairperson
determines necessary, reports of meetings of the Executive Committee shall be
made to the Board prior to its next regularly scheduled meeting.




Committee Authority and Responsibilities




The Executive Committee shall have the authority between regularly scheduled
meetings of the Board to exercise all powers and authority of the Board,
including without limitation the powers and authority enumerated in the Bylaws
of the Company, excepting the reservations of authority set forth in items (a)
through (e) of Section 1 of Article V of the Bylaws and as otherwise reserved
exclusively to the Board by Nevada law or otherwise delegated to another
committee of the Board.  The basic responsibility of the members of the
Executive Committee is to exercise their business judgment to act in what they
reasonably believe to be in the best interests of the Company and its
shareholders.  In discharging that obligation, members should be entitled to
rely on the honesty and integrity of the Company’s senior executives and its
outside advisors and auditors, to the fullest extent permitted by law.








--------------------------------------------------------------------------------




Not in diminution of the general powers granted in foregoing paragraph, the
Executive Committee shall have the following specific powers, which shall
include, but not be limited to, the following:




a.

commit to or effect any material asset acquisition or series of material asset
acquisitions;




b.

commit to or otherwise agree to any exploitation plan or exploration plan and/or
incur any capital costs associated therewith not already included in the current
capital expenditure budget;




c.

commit to or incur any other expenditure or series of related expenditures,
other than in the ordinary course of business;




d.

enter into any banking relationships on behalf of the Company, or create, incur,
or assume any indebtedness other than in connection with a plan approved by the
Board of Directors or Committee;




e.

guarantee the payment of money or the performance of any contract or other
obligation of any person other than the Company, or any of the Company’s
subsidiaries which could have a material effect on the Company;




f.

mortgage, pledge, assign in trust or otherwise encumber any property or assets,
or assign any monies owed or to be owed, except for customary liens contained in
or arising under operating or similar agreements executed by or binding on the
Company;




g.

issue or repurchase any debt or equity securities;




h.

designate, hire or terminate any officer or other employee of the Company
(exclusive of non-management, secretarial, ministerial positions, provided that
any such person is employed on an “at-will” basis);




i.

adopt or establish an overhead budget or capital budget;




j.

amend an overhead budget in any material respect;




k.

amend a capital budget in any material respect;




l.

sell, lease, farm out, dispose of, or abandon any of the properties and assets
of the Company, exclusive of properties, materials, supplies, equipment or other
items of personal property disposed of in the ordinary course of business;




m.

commence a voluntary bankruptcy, or consent to the appointment of a receiver,
liquidator, assignee, custodian, or trustee for the purposes of winding up the
affairs of the Company or any subsidiary of the Company;




n.

appoint the company’s independent petroleum engineers or outside independent
financial auditors;




o.

amend, modify or change in any material respect any loan or credit document or
any other material agreement to which the company is a party;




p.

make any loans or any advance payments of compensation or other consideration to
any officer or other employee;





2




--------------------------------------------------------------------------------




q.

compromise or settle any lawsuit, administrative matter or other dispute where
 the Company, or any subsidiary of the Company may recover or might be obligated
to pay to repair or replace property or assets damaged or destroyed as a result
of an accident or other occurrence;




r.

enter into any hedging transaction;




s.

enter into any investment banking relationships on behalf of the Company, or
sell or agree to sell all or any portion of any capital stock or other equity
interest held by the Company, or any subsidiary of the Company;




t.

enter into any contract or agreement for the payment of any compensation, or the
transfer of any assets or properties to, or the acquisition of any assets,
properties, or services from, any officer, employee, director, shareholder, or
any affiliate thereof;




u.

dispose of any subsidiary;




v.

designate the bank for the Company’s accounts to be maintained;




w.

enter into any direct sale of the Company, a merger, an exchange of interests,
or other similar transaction; or




x.

take any action, authorize or approve, or enter into any binding agreement with
respect to the foregoing.




Notwithstanding the foregoing, the following decisions related to the operation
of the Company shall continue to require the approval of a majority of the Board
of Directors, unless specifically within the authority of the Compensation
Committee or other committees of the Board:




1.

The recommendation of the grant of stock options and, with respect to
non-executive officers and directors of the Company, the approval of such
grants. With respect to the grant of any stock option to executive officers and
directors of the Company, in accordance with the charter of the Compensation
Committee, all recommendations for such grants shall continue to be subject to
the approval of the Compensation Committee. In this respect Messrs. McCabe and
Rochford (or such other parties as may be designated by the Board) shall
continue to serve as the members of the committee charged with the
administration of the Company’s Stock Option Plan, and in such capacity, they
shall have the authority to recommend the grants of stock options to persons
eligible under the Stock Option Plan, and approve those grants made to parties
not otherwise requiring the approval of the Compensation Committee.




2.

The approval (based upon such information as is deemed relevant, including, but
not limited to advice from executive officers and department heads) of the
compensation (including cash bonuses and bonuses in the form of stock options)
of officers and employees of the Company (below the level of executive officers,
directors and others whose compensation is required to be determined by the
Compensation Committee).




3.

The approval, prior to public dissemination, of the release of any nonpublic
information relating to the Company, including approval of any press release or
similar disclosure.




The Executive Committee shall review and reassess the adequacy of this Charter
annually and recommend any proposed changes to the Board for approval.  The
Executive Committee shall annually review its own performance and provide to the
full Board a report of its performance during the prior year.




This Executive Committee Charter was adopted by the Board of Directors on
January 23, 2013.








3


